Per Curiam.
Miles C. Lokeman seeks leave to appeal from the denial of his application for post conviction relief from his three year sentence for the crime of escape. While serving a thirty year sentence imposed on October 25, 1961, the petitioner escaped from his confinement in the Maryland House of Correction. On his return, he received institutional punishment which included forfeiture of 121 days of accumulated good conduct time. Petitioner was indicted for the crime of escape. On a guilty plea, he was convicted by Judge Evans in the Circuit Court for Anne Arundel County and sentenced to three years, the sentence to run consecutively with sentences he was presently serving. He was represented by counsel at this trial. He did not appeal from this conviction.
In this application for relief he contends (1) that his escape was no escape at all because, although he had been sentenced to serve 30 years in the Maryland Penitentiary, when he escaped he was being confined in the Maryland House of Correction, (2) that because he received institutional punishment, his conviction and sentence for escape constitutes double jeopardy, (3) that his indictment was invalid under Schowgurow v. State, 240 Md. 121, 213 A. 2d 475 (1965).
An evidentiary hearing was held on December 3, 1965; Judge Childs denied relief in a memorandum and order filed December 6, 1965. The application for leave to appeal is denied for the reasons stated in Judge Childs’ memorandum. While Judge Childs did not expressly answer the petitioner’s first contention, he did find that the petitioner was legally transferred from the Maryland Penitentiary to the House of Correction. Such transfer was authorized by Code (1965 Supp.), Art. 27, § 690 (a).

Application denied.